UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7311


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

            v.

JOVAN CORNELIUS SIMON,

                   Defendant - Appellant.



                                     No. 17-7457


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

            v.

JOVAN CORNELIUS SIMON,

                   Defendant - Appellant.



Appeals from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:12-cr-00742-RBH-1; 4:16-cv-03282-
RBH)


Submitted: April 24, 2018                                     Decided: May 2, 2018
Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jovan Cornelius Simon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jovan Cornelius Simon seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2255 (2012) motion. The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Simon has not

made the requisite showing. Accordingly, we deny Simon’s motion for a certificate of

appealability and dismiss the appeal. We also deny Simon’s motions for appointment of

counsel and preparation of a transcript at government expense. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED



                                             3